Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will he amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended (1) that he was denied due process of law under the Fifth and Fourteenth Amendments of the Constitution of the United States (a) by virtue of his convictions of violating sections 352-e (subd. 8) and 359-g of the General Business Law which he alleged were void for vagueness and (b) on the ground that he was deprived of a fair trial by the Trial Judge’s conduct, instructions to the jury and refusal of requests to charge; (2) that evidence used against him should have been suppressed because the manner in which such evidence was procured constituted an unlawful search and seizure in violation of his rights under the Fourth and Fourteenth Amendments of the Constitution of the United States, and (3) that he was deprived of his privilege against self incrimination under the Fifth and Fourteenth Amendments of the Constitution of the United States because testimony given under compulsion before the Attorney-General “ immunized him against prosecution.” The Court of Appeals held that appellant’s constitutional rights were not violated. [See 16 N Y 2d 1051.]